In four consolidated proceedings pursuant to Family Court Act article 6, the natural mother appeals from a dispositional order of the Family Court, Rockland County (Stanger, J.), entered January 9, 1990, which terminated her parental rights to her four children on the ground of permanent neglect. The appeal brings up for review a fact-finding order of *739the same court, dated November 13, 1989, which, after a hearing, found that the mother had permanently neglected her children by failing to plan for their futures.
Ordered that the order is affirmed, without costs or disbursements.
It is well settled that when a child-care agency has custody of a child and brings a proceeding to terminate parental rights on the ground of permanent neglect, it must prove by clear and convincing evidence that it exercised diligent efforts to strengthen the parental relationship and to reunite the family (see, Matter of Star Leslie W., 63 NY2d 136; Matter of Sheila G., 61 NY2d 368; Matter of Erica J., 154 AD2d 595). "Those efforts must include counseling, making suitable arrangements for visitation, providing assistance to the parents to resolve or ameliorate the problems preventing discharge of the child to their care and advising the parent at appropriate intervals of the child’s progress and development (Social Services Law, § 384-b, subd 7, par [f])” (Matter of Star Leslie W, supra, at 142).
The record establishes that the child-care agency fulfilled its statutory duty to exercise diligent efforts to strengthen the parental relationship and reunite this family. Moreover, notwithstanding the mother’s claims to the contrary, we also find that she has substantially and repeatedly failed to maintain contact with and plan for the future of the four children. Thus, the Family Court properly terminated the mother’s parental rights. O’Brien, J. P., Copertino, Pizzuto and Santucci, JJ., concur.